Action for the recovery of personal property sold by plaintiff to defendant and upon which plaintiff claimed a lien. At the conclusion of plaintiff's evidence the court sustained a motion for judgment of nonsuit, and plaintiff appealed. *Page 822 
An examination of the testimony of the plaintiff and that of the witnesses offered in his behalf fails to show evidence sufficient to be submitted to the jury that plaintiff by either written or oral agreement retained title to the property sold, or reserved or acquired a lien therein in any manner recognized by the law. Nor does the evidence sustain his allegation that the provision for retention of title was omitted from the written contract by mutual mistake or the mistake of draftsman. Defendant admits that he owes the balance on the purchase price of the personal property. Plaintiff replies that by reason of the insolvency of defendant that admission is worthless. We are unable to relieve the plaintiff of the consequences of a bad bargain.
Affirmed.